DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 27 January 2022 is acknowledged.
Claims 19-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.  Claims 10-18 are under examination.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 11-18 includes the language “mixture of other rare earth metals.”  Each of these claims is indefinite for the same reason.  

Claim 16 requires that a mixture of other rare earth elements consists of four elements in amounts that will not reach 100%.  This is not what the specification says. The nature of what is claimed then is unclear.  How can the mixture consist of less than 100% by weight?  The scope of the claim cannot be determined.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2009/0263271 A1 (hereinafter “Meng.”).
Regarding claim 10, Meng teaches high strength high toughness magnesium alloys (see Summary of the Invention).  Meng teaches that the alloys include a Yttrium-rich rare earth “Ym” (see 
More specifically, Meng teaches examples of magnesium alloys (See Detailed description of the preferred embodiments).  Meng teaches Example 5, including 5.5% Zn, 0.6% Zr, and 1.6% of ytrrium rich rare earths.  All of the alloying elements fall in the claimed ranges, anticipating the entire ranges.  Applicant is directed to MPEP 2131.03.  
Regarding claim 14, MEng teaches that the other elements present arte impurities.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,750,288 A (hereinafter “Jessup”).
Regarding claim 10, Jessup teaches a magnesium alloy (see claims 1-5).  Jessup teaches an alloy with 5-6.5% Zn, 0.5-0.9% Zr, and at least 0.5% Thorium (claim 1).  Jessup teaches that up to half the thorium amount may be rare earth metals (see claim 4).  Jessup teaches for example that 1.25% mischmetal added to the magnesium alloy may create favorable properties (Col. 1).  
. 

Claims 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng.  Meng is applied to the claims a stated above.  
Regarding claims 11-13 and 15-18, Meng teaches that the rare earth mixture may include other elements named by applicant in these claims (See Summary of the invention and Table at [0023]).  The elements in the rare earth mixture are considered close enough to what is claimed that the two alloys would have had the same properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case MEng teaches adding the elements in order to obtain mechanical property benefits and that the use of the Y-rich mixture would have had synergistic effects (Summary).  Thus the mere differences in alloying elements between the claims and Meng are considered obvious over the art.  Applicant is directed to MPEP 2144.05.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734